Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.673 Page 1 of 32




 1    John P. Kristensen (SBN 224132)
 2    Jesenia A. Martinez (SBN 316969)
      KRISTENSEN LLP
 3    12540 Beatrice Street, Suite 200
 4    Los Angeles, California 90066
      Telephone: 310-507-7924
 5    Facsimile: 310-507-7906
 6    john@kristensenlaw.com
      jesenia@kristensenlaw.com
 7
 8    Kenton J. Hutcherson (Pro Hac Vice)
      HUTCHERSON LAW PLLC
 9    3400 Oak Grove Avenue, Suite 350
10    Dallas, Texas 75204
      Telephone: 214-443-4200
11    Facsimile: 214-443-4210
12    kjh@hutchersonlaw.com

13    Attorneys for Plaintiff
14              THE UNITED STATES DISTRICT COURT
15       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

16   LARRY G. PHILPOT, an                )   Case No.: 3:20-cv-00872-H-MSB
17   individual,                         )
                                         )   PLAINTIFF’S RESPONSE IN
18                      Plaintiff,       )   OPPOSITION TO DEFENDANT’S
19          vs.                          )   MOTION FOR SUMMARY
                                         )   JUDGMENT
20   THE BALTIMORE POST-                 )
21   EXAMINER D/B/A THE LOS              )   Judge: Marilyn L. Huff
     ANGELES POST-EXAMINER, a )              Date: August 16, 2021
22   Maryland limited liability company, )   Time: 10:30 AM
23                                       )   Courtroom: 15A, 15th Floor
                      Defendant.         )
24                                       )
25                                       )
                                         )
26                                       )
27                                       )
                                         )
28
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –i–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.674 Page 2 of 32



                                              TABLE OF CONTENTS
 1
     Table of Contents .................................................................................................... ii
 2
     Table of Authorities ............................................................................................... iii
 3
     I.       Preliminary Statement .................................................................................. 1
 4
     II.      Statement of Facts ........................................................................................ 1
 5
     III.     Argument and Authorities ............................................................................ 5
 6
              A.       Objection to Defendant’s Motion for Summary Judgment ............... 5
 7
              B.       Applicable Legal Standards ............................................................... 6
 8
              C.       The Post-Examiner is Not Entitled to Summary Judgment on
 9                     Its Affirmative Defense of Fair Use. ................................................. 7
10                     1.        The first factor weighs against fair use.................................... 8
11                               a.       The Post-Examiner’s uses of the Ted Nugent
                                          Photo were not transformative. ..................................... 8
12
                                 b.       The Post-Examiner’s uses of the Ted Nugent
13                                        Photo were commercial rather than non-profit. .......... 12
14                     2.        The second factor weighs against fair use. ............................ 13
15                     3.        The third factor weighs against fair use. ............................... 14
16                     4.        The fourth factor weighs against fair use. ............................. 15
17                     5.        Weighing the factors together................................................ 19
18            D.       The Post-Examiner is Not Entitled to Summary Judgment on
                       Its Affirmative Defense of Statute of Limitations. .......................... 19
19
     IV.      Conclusion .................................................................................................. 25
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – ii –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.675 Page 3 of 32




 1                                      TABLE OF AUTHORITIES
 2   Cases
 3   A.V. v. iParadigms, LLC,
 4          562 F.3d 630 (4th Cir. 2009) ........................................................................ 8

 5   American Geophysical Union v. Texaco, Inc.,
          60 F.3d 913 (2d Cir. 1995) ........................................................................... 7
 6   Anderson v. Liberty Lobby, Inc.,
 7        477 U.S. 242 (1986) ..................................................................................... 7

 8   Andy Warhol Found. for the Visual Arts, Inc. v. Goldsmith,
          No. 19-2420-cv, 2021 U.S. App. LEXIS 8806
 9        (2d Cir. March 26, 2021) ...................................................................... 15, 18

10   APL Microscopic, LLC v. United States,
          144 Fed. Cl. 489 (2019) ....................................................................... 22, 23
11   Authors Guild v. Google, Inc.,
12        804 F.3d 202 (2d Cir. 2015) ....................................................................... 13

13   Barcroft Media, Ltd. v. Coed Media Group, LLC,
          297 F. Supp. 3d 339 (S.D.N.Y. 2017) .................................................... 9, 19
14   Brammer v. Violent Hues Prods., LLC,
15       922 F.3d 255 (4th Cir. 2019) ...............................................................passim

16   BWP Media USA, Inc. v. Gossip Cop Media, Inc.,
         196 F. Supp. 3d 395 (S.D.N.Y. 2016) .................................................. 10, 16
17   Campbell v. Acuff-Rose Music, Inc.,
18       510 U.S. 569 (1994) ................................................................... 7, 14, 15, 16

19   Free Speech Systems, LLC v. Menzel,
           390 F. Supp. 3d 1162 (N.D. Cal. 2019) ..................................................... 24
20   Friedman v. Guetta,
21        No. CV 10-00014 DDP (JCx), 2011 U.S. Dist. LEXIS 66532,
          2011 WL 3510890 (C.D. Cal. May 27, 2011) ........................................... 15
22   Harper & Row, Publishers, Inc. v. Nation Enters.,
23        471 U.S. 539 (1985) .................................................................11, 12, 13, 14

24   Jacobsen v. Katzer,
          535 F.3d 1373 (Fed. Cir. 2008) ............................................................ 17, 18
25   Konangataa v. Am. Broadcasting Companies, Inc.,
26        No. 16-CV-7382 (LAK), 2017 U.S. Dist. LEXIS 95812,
          2017 WL 2684067 (S.D.N.Y. June 21, 2017).............................................. 9
27
28
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – iii –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.676 Page 4 of 32



     L.A.Times v. Free Republic,
 1         No. CV 98-7840 MMM (AJWx), 2000 U.S. Dist. LEXIS 5669
           (C.D. Cal. Mar. 31, 2000) ............................................................................ 7
 2
     Maples v. 3M Co.,
 3        No. CV 16-3576-GW(GJSx), 2017 U.S. Dist. LEXIS 225904
          (C.D. Cal. May 15, 2017) ............................................................................. 7
 4
     Media Rights Techs., Inc. v. Microsoft Corp.,
 5        922 F.3d 1014 (9th Cir. 2019) .............................................................. 20, 23
 6   Minden Pictures, Inc. v. BuzzFeed, Inc.,
          309 F. Supp. 3d 461 (S.D.N.Y. 2019) .................................................. 24, 25
 7
     Minden Pictures, Inc. v. The Excitant Grp., LLC,
 8        No. CV 20-08146 PA (JPRx), 2020 U.S. Dist. LEXIS 247769
          (C.D. Cal. Dec. 22, 2020) ........................................................................... 24
 9
     Monge v. Maya Magazines, Inc.,
10        688 F.3d 1164 (9th Cir. 2012) ........................................................ 11, 12, 13
11   Morris v. Young,
          925 F. Supp. 2d 1078 (C.D. Cal. 2013)...................................................... 14
12
     Murphy v. Millennium Radio Grp. LLC,
13        650 F.3d 295 (3d Cir. 2011) ....................................................................... 11
14   New York v. Micron Tech., Inc.,
          No. C 06-6436 PJH, 2009 U.S. Dist. LEXIS 1624
15        (N.D. Cal. Jan. 5, 2009)............................................................................ 5, 6
16   Nunez v. Caribbean Int’l News Corp.,
          235 F.3d 18 (1st Cir. 2000) .......................................................................... 9
17
     Philpot v. LM Communs. II of S.C., Inc.,
18         No. 5:17-CV-173-CHB, 2018 U.S. Dist. LEXIS 113927,
           2018 WL 3371038 (E.D. Ky. July 10, 2018) ............................................. 10
19
     Philpot v. Media Research Center, Inc.,
20         279 F. Supp. 3d 708 (E.D. Va. 2018) ............................................. 10, 11, 17
21   Philpot v. MyArea Network, Inc.,
           No. 8:20-cv-1239-VMC-TGW, 2021 U.S. Dist. LEXIS 119423,
22         2021 WL 2649236 (M.D. Fla. June 28, 2021) ........................................... 11
23   Philpot v. WOS, Inc.,
           No. 1:18-CV-339-RP, 2019 U.S. Dist. LEXIS 67978,
24         2019 WL 1767208 (W.D. Tex. April 22, 2019)................................... 11, 13
25   Rentmeester v. Nike, Inc.,
          883 F.3d 1111 (9th Cir. 2018) .................................................................... 13
26
     Rivera v. Anaya,
27         726 F.2d 564 (9th Cir. 1984) ........................................................................ 5
28
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – iv –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.677 Page 5 of 32



     Sony Corp. of Am. v. Universal City Studios, Inc.,
 1         464 U.S. 417 (1984) ................................................................................... 12
 2   Stewart v. Abend,
          495 U.S. 207 (1990) ................................................................................... 13
 3
     Statutes
 4
     17 U.S.C. § 101..................................................................................................... 23
 5
     17 U.S.C. § 106..................................................................................................... 22
 6
     17 U.S.C. § 107....................................................................................................... 7
 7
     17 U.S.C. § 507(b) ................................................................................................ 19
 8
     Rules
 9
     Fed. R. Civ. P. 56(a) ............................................................................................... 6
10
     Constitutional Provisions
11
     U.S. Const. art. I, § 8, cl. 8 ................................................................................... 18
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –v–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.678 Page 6 of 32



     I.    PRELIMINARY STATEMENT
 1
           Defendant The Baltimore Post-Examiner d/b/a The Los Angeles Post-
 2
 3   Examiner, a Maryland Limited Liability Company (“The Post-Examiner” or
 4
     “Defendant”) pled six affirmative defenses in its Answer.1 The parties completed
 5
 6   discovery, and now Defendant moves for summary judgment not on Plaintiff’s

 7   claim for copyright infringement or any of its six pled affirmative defenses, but on
 8
     two new, unpled affirmative defenses.       The Post-Examiner presents minimal
 9
10   argument and authorities, and instead implies that the appropriateness of summary

11   judgment is so obvious that the Court need not bother with the specific details of
12
     the law. As it turns out, the law is not as simple as Defendant makes it out to be.
13
14   Specifically, the key case Defendant relies upon for the defense of fair use is no

15   longer good law. And the key case Defendant relies upon for its statute of
16
     limitations defense is inapplicable for multiple reasons. Defendant cannot establish
17
18   either of its affirmative defenses on which it moves for summary judgment, and

19   therefore its motion must be denied.
20
     II.   STATEMENT OF FACTS
21
           1.      The Post-Examiner did not transform or alter the Ted Nugent Photo.2
22
23         2.      The Post-Examiner’s use of the Ted Nugent Photo was not

24
25
           1
               See Defendant’s Answer [Doc. 14], September 15, 2020
26         2
             See Declaration of Larry G. Philpot in Support of His Response in
27   Opposition to Defendant’s Motion for Summary Judgment, August 2, 2021,
28   attached as Exhibit 1, (“Philpot Response Dec.”) at ¶ 2.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –1–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.679 Page 7 of 32



     accompanied by any criticism, comment, news reporting, teaching, scholarship, or
 1
 2   research related to the photo.3
 3
           3.       Defendant’s use of the Ted Nugent Photo was to identify Ted Nugent.4
 4
 5         4.       Philpot created the Ted Nugent Photo to identify Ted Nugent.5

 6         5.       The Post-Examiner utilizes Google Ads, direct digital ads, sponsored
 7
     content, and donations on the webpages on its websites.6
 8
 9         6.       Philpot created the Ted Nugent Photo by employing several creative

10   decisions, including selecting the subject matter, angle of photography, exposure,
11
     composition, framing, location, and exact moment of creation.7
12
13         7.       Defendant had no particular reason to use the Ted Nugent Photo.8

14         8.       Philpot offered the Ted Nugent Photo under a Creative Commons 3.0
15
     License, which requires attribution—listing Philpot’s name and his website where
16
17   he licenses his images for money—which holds economic value just like

18
19
20
21
           3
22             See id. at ¶ 3.
           4
23          See Deposition Transcript of Timothy William Maier as the Corporate
     Representative for The Baltimore Post Examiner (“The Post-Examiner Depo.”),
24   March 22, 2021, attached as Exhibit 2, at 147:14-21.
25         5
               See Philpot Response Dec. at ¶¶ 4, 6.
           6
26             See The Post Examiner Depo. at 33:19-34:2.
           7
27             See Philpot Response Dec. at ¶ 5.
           8
28             See The Post-Examiner Depo. at 85:11-86:4.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –2–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.680 Page 8 of 32



     advertising.9
 1
 2         9.        Several third parties have obtained a Creative Commons 3.0 License
 3
     to use the Ted Nugent Photo.10
 4
 5         10.       Philpot regularly conducted image searches to identify infringements

 6   of the Ted Nugent Photo.11
 7
           11.       Despite reasonable diligence, Philpot did not discover The Post-
 8
 9   Examiner’s          infringement      for     the      webpage       located      at

10   http://baltimorepostexaminer.com/ted-nugent-disgrace-gop/2014/02/24 until May
11
     9, 2017.12
12
13         12.       Despite reasonable diligence, Philpot did not discover The Post-

14   Examiner’s infringement for the webpage located at http://lapostexaminer.com/ted-
15
     nugent-good-democrats/2014/02/25 until May 8, 2017.13
16
17         13.       Despite reasonable diligence, Philpot did not discover The Post-

18   Examiner’s          infringement      for     the      webpage       located      at
19
     http://baltimorepostexaminer.com/wp-content/uploads/600px-Ted_Nugent_2013-
20
21
22
           9
23         See Declaration of Larry G. Philpot in Support of His Motion for Partial
     Summary Judgment, Doc. 41-2, July 12, 2021, (“Philpot Motion Dec.”) at ¶¶ 12-
24   17.
25         10
                See Philpot Response Dec. at ¶ 8, Ex. A.
           11
26              See id. at ¶ 9.
           12
27              See Philpot Motion Dec. at ¶ 19.
           13
28              See id. at ¶ 20.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –3–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.681 Page 9 of 32



     300x300.jpg until May 18, 2018.14
 1
 2         14.      Philpot took a screenshot of The Post-Examiner webpage located at
 3
     http://baltimorepostexaminer.com/ted-nugent-disgrace-gop/2014/02/24 on May 9,
 4
 5   2017.15

 6         15.      Philpot took a screenshot of The Post-Examiner webpage located at
 7
     http://lapostexaminer.com/ted-nugent-good-democrats/2014/02/25 on May 9,
 8
 9   2017.16

10         16.      Philpot took a screenshot of The Post-Examiner webpage located at
11
     http://baltimorepostexaminer.com/wp-content/uploads/600px-Ted_Nugent_2013-
12
13   300x300.jpg on August 10, 2018, although he discovered the infringement of his

14   Ted Nugent Photo at this URL on May 18, 2018.17
15
           17.      Philpot filed his Original Complaint on May 8, 2020.18
16
17         18.      The Post-Examiner webpages existed and displayed the Ted Nugent

18   Photo from May 9, 2017, May 8, 2017, and May 18, 2018, respectively, until at
19
20
21
22
23
24         14
                See id. at ¶ 21.
25         15
                See id. at ¶ 27, Ex. H.
           16
26              See id. at ¶ 28, Ex. I.
           17
27              See id. at ¶ 29, Ex. J.
           18
28              See Philpot Response Dec. at ¶ 10.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –4–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.682 Page 10 of 32



     least January 15, 2020,19 April 16, 2020,20 and January 30, 2020.21
 1
 2   III.   ARGUMENT AND AUTHORITIES
 3          A.       Objection to Defendant’s Motion for Summary Judgment
 4          Plaintiff objects insofar as Defendant has not pled the two affirmative
 5
     defenses on which it moves for summary judgment—fair use and statute of
 6
 7   limitations.22 The Ninth Circuit has held that a defendant may plead an affirmative

 8   defense for the first time at summary judgment, so long as the plaintiff is not
 9
     prejudiced.23
10
11          Here, Plaintiff is clearly prejudiced by Defendant’s two new affirmative

12   defenses. Plaintiff has not had any opportunity to conduct discovery over the new
13
     affirmative defenses, instead relying upon Defendant’s pleaded defenses in its
14
15   Answer.24 Discovery is especially important in this case because both fair use and

16   the statute of limitations are fact-intensive. The fourth fair use factor entails an
17
     analysis of market harm for which experts are often retained to testify. And the
18
19
            19
20               See Philpot Motion Dec. at ¶ 24, Ex. E.
            20
21               See id. at ¶ 25, Ex. F.
            21
                 See id. at ¶ 26, Ex. G.
22
            22
                 See, generally, Defendant’s Answer [Doc. 14], September 15, 2020.
23
            23
                 See Rivera v. Anaya, 726 F.2d 564, 566 (9th Cir. 1984).
24          24
              See New York v. Micron Tech., Inc., No. C 06-6436 PJH, 2009 U.S. Dist.
25   LEXIS 1624, at *18 (N.D. Cal. Jan. 5, 2009) (“Prohibiting plaintiff from
26   conducting discovery on these defenses will clearly place plaintiff at an unfair
     disadvantage because plaintiff will be unable to explore the factual and legal bases
27   of these defenses, which in turn will significantly impair plaintiff's ability to prepare
28   to rebut or defend against these defenses in dispositive motions or at trial.”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –5–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.683 Page 11 of 32



     statute of limitations involves a factual inquiry as to whether the plaintiff should
 1
 2   have reasonably discovered the defendant’s infringing conduct during a certain
 3
     period of time—another instance in which an expert would be needed. Discovery
 4
 5   closed long ago and Plaintiff cannot go back to obtain this important evidence.25

 6         Plaintiff is also prejudiced insofar as he is unable to file his own motion for
 7
     summary judgment on Defendant’s new affirmative defenses. Plaintiff timely
 8
 9   moved for summary judgment on each affirmative defense asserted in Defendant’s

10   Answer. It is too late for Plaintiff to amend his motion for summary judgment, as
11
     such motions were due on July 12, 2021. It is not incumbent on Plaintiff to guess
12
13   at which affirmative defenses Defendant will raise and move for summary

14   judgment on, especially because, as explained above, Plaintiff relied upon
15
     Defendant’s pleadings filed in this lawsuit.26 Accordingly, Plaintiff respectfully
16
17   requests the Court prohibit Defendant from raising the affirmative defenses of fair

18   use and statute of limitations for the first time at summary judgment.
19
           B.     Applicable Legal Standards
20
           Pursuant to Fed. R. Civ. P. 56(a), summary judgment is appropriate if “the
21
22   movant shows that there is no genuine dispute as to any material fact and the

23
24
           25
25            Fact discovery closed on March 22, 2021 and expert discovery closed on
     June 11, 2021.
26         26
              See Micron Tech., 2009 U.S. Dist. LEXIS 1624, at *20 (“Plaintiff is not
27   required or expected to speculate as to which defenses defendants will assert or to
28   assume that any affirmative defense will be asserted at all.”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –6–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.684 Page 12 of 32



     movant is entitled to judgment as a matter of law.” A genuine dispute as to a
 1
 2   material fact exists if a reasonable jury could return a verdict in favor of the
 3
     nonmoving party.27 All evidence must be viewed in a light most favorable to the
 4
 5   non-movant and all inferences must be drawn in the non-movant’s favor.28

 6         C.       The Post-Examiner is Not Entitled to Summary Judgment on Its
                    Affirmative Defense of Fair Use.
 7
           In its Motion for Summary Judgment, for the first time, The Post-Examiner
 8
 9   claims that its infringement of the Ted Nugent Photo is protected as fair use. As
10   fair use is an affirmative defense, The Post-Examiner bears the burden of proof.29
11
     Accordingly, The Post-Examiner “must conclusively establish all essential
12
13   elements of that defense” in order to obtain summary judgment.30 The doctrine of
14   fair use is governed by 17 U.S.C. § 107, which weighs four factors:
15
                    (1) the purpose and character of the use, including whether
16                  such use is of a commercial nature or is for nonprofit
17                  education purposes; (2) the nature of the copyrighted
                    work; (3) the amount and substantiality of the portion used
18                  in relation to the copyrighted work as a whole; and (4) the
19                  effect of the use upon the potential market for or value of
                    the copyrighted work.
20
21         Defendant neither identifies these factors nor addresses them specifically.

22
23         27
                See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
           28
24          See Maples v. 3M Co., No. CV 16-3576-GW(GJSx), 2017 U.S. Dist.
     LEXIS 225904, at *6 (C.D. Cal. May 15, 2017) (citation omitted).
25
           29
             L.A.Times v. Free Republic, No. CV 98-7840 MMM (AJWx), 2000 U.S.
26   Dist. LEXIS 5669, at *21 (C.D. Cal. Mar. 31, 2000) (citing American Geophysical
27   Union v. Texaco, Inc., 60 F.3d 913, 918 (2d Cir. 1995)).
           30
28              Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 590 (1994).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –7–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.685 Page 13 of 32



     Instead, Defendant relies on a case which is no longer good law. As Defendant
 1
 2   fails to satisfy its burden to “conclusively establish all essential elements of the
 3
     defense,” summary judgment should be denied.
 4
           1.       The first factor weighs against fair use.
 5
                    a. The Post-Examiner’s uses of the Ted Nugent Photo were not
 6                     transformative.
 7         As the Fourth Circuit articulated in Brammer v. Violent Hues Prods., LLC,
 8
     “The ‘central purpose’ of the first factor’s transformation inquiry is to determine
 9
10   ‘whether the new work merely ‘supersede[s] the objects’ of the original
11   creation.’”31 The Court noted that contextual transformation is typically only found
12
     in two situations—technological uses and documentary uses.32 Technological uses
13
14   use the copyrighted work for technological functions, such as placing entire student
15   essays into a database for a plagiarism detection service.33 For documentary uses,
16
     the work is used to document a historical event and is “frequently accompanied by
17
18   commentary on the copyrighted work itself.”34
19
20         31
                Brammer v. Violent Hues Prods., LLC, 922 F.3d 255, 262 (4th Cir. 2019).
21         32
                See id. at 263-64.
22         33
              Id. at 264 (“In the first category, copyrighted works provide raw material
23   for new technological functions. These functions are indifferent to the expressive
     aspects of the copied works. For example, we have held transformative the total
24   reproduction of student essays for a plagiarism detection service because the
25   database served an ‘entirely different function’ that was unrelated to the expressive
     content of those essays. . . . This only makes sense: a contrary ruling would have
26   risked impairing the functionality of these new information-sorting technologies.”)
27   (quoting A.V. v. iParadigms, LLC, 562 F.3d 630, 639 (4th Cir. 2009)).
           34
28              Id. at 264.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –8–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.686 Page 14 of 32



           In Barcroft Media, Ltd. v. Coed Media Group, LLC, the United States District
 1
 2   Court for the Southern District of New York explained that criticism, commentary,
 3
     and news reporting must be about the work itself—not the subject of the work—to
 4
 5   qualify as fair use:

 6                  CMG’s use . . . had no transformative effect because it
 7                  displayed the Images in the same manner and for the
                    same purpose as they were originally intended . . .
 8                  Display of a copyrighted image . . . may be transformative
 9                  where the use serves to illustrate criticism, commentary,
                    or a news story about that work. . . . [A] news report about
10                  a video that has gone viral . . . might fairly display a
11                  screenshot . . . to illustrate what all the fuss is about. . . .
                    [A] depiction of a controversial photograph might fairly
12                  accompany a work of commentary or criticism about the
13                  artistic merit or appropriateness of the photograph. In
                    each such case, the copyrighted work is itself the subject
14                  of the story, transforming the function of the work in the
15                  new context.35

16   Here, The Post-Examiner did not transform or alter the Ted Nugent Photo.36 The
17   Post-Examiner’s use of the Ted Nugent Photo was not accompanied by any
18
     criticism, comment, news reporting, teaching, scholarship, or research related to the
19
20   photo.37 The Post-Examiner claims that “[it] used the asserted Ted Nugent photo
21
22
23         35
              Barcroft Media, Ltd. v. Coed Media Group, LLC, 297 F. Supp. 3d 339,
24   351-52 (S.D.N.Y. 2017) (citing Konangataa v. Am. Broadcasting Companies, Inc.,
     No. 16-CV-7382 (LAK), 2017 U.S. Dist. LEXIS 95812, 2017 WL 2684067, at *1
25
     (S.D.N.Y. June 21, 2017) and Nunez v. Caribbean Int’l News Corp., 235 F.3d 18,
26   25 (1st Cir. 2000)).
           36
27              See Philpot Response Dec. at ¶ 2.
           37
28              See id. at ¶ 3.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            –9–
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.687 Page 15 of 32



     only in connection with political commentary…”38 That may have been The Post-
 1
 2   Examiner’s purpose behind the article, but its use of the Ted Nugent Photo was the
 3
     same as Philpot’s—to identify Ted Nugent.39 In such situations where a party
 4
 5   simply republishes a copyrighted photograph, there is no fair use.40

 6         The Post-Examiner relies on the Eastern District of Virginia’s decision in
 7
     Philpot v. Media Research Center, Inc., 279 F. Supp. 3d 708 (E.D. Va. 2018)
 8
 9   (“MRC”). However, MRC is no longer good law. In 2019, the Fourth Circuit (the

10   E.D. Va. is within the Fourth Circuit) made clear in Violent Hues that simply using
11
     a photograph’s content for informative or illustrative purposes, as Defendant did
12
13   with the Ted Nugent Photo, does not qualify as fair use:

14                  The copying here does not fall into either of these
15                  categories, as Violent Hues used the Photo expressly for

16
           38
                Motion at 4.
17
           39
             See Philpot Response Dec. at ¶ 4. See also The Post-Examiner Depo. at
18   147:14-21 (“Q: What is the purpose of including photographs on the articles that
19   you publish on the websites? A: Sometimes they just give a face to a picture. I
     mean, a face in the story and it just – for that reason. Q: Why is that important?
20   A: Sometimes people want to know what the person looks like.”).
21         40
              See Philpot v. LM Communs. II of S.C., Inc., No. 5:17-CV-173-CHB, 2018
22   U.S. Dist. LEXIS 113927, at *20-21, 2018 WL 3371038 (E.D. Ky. July 10, 2018)
     (“Defendant cannot demonstrate that ‘fair use’ protects it from liability for use of
23   the copyrighted Nelson photograph because the copy was not used for ‘criticism,
24   comment, news reporting, teaching, . . . scholarship, or research’ and the . . . copy
     of the Nelson photograph on Defendant’s website—was not ‘transformative’ since
25   it did nothing more than ‘repackage or republish the original copyrighted work.’”)
26   (citation omitted); BWP Media USA, Inc. v. Gossip Cop Media, Inc., 196 F. Supp.
     3d 395, 407 (S.D.N.Y. 2016) (“The Court has found no case . . . in which the use
27   of an image solely to present the content of that image, in a commercial capacity,
28   was found to be fair.”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 10 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.688 Page 16 of 32



                    its content—that is, to depict Adams Morgan—rather than
 1
                    for data organization or historical preservation. Instead,
 2                  Violent Hues’ sole claim to transformation is that its
                    secondary use of the Photo provided film festival
 3
                    attendees with “information” regarding Adams Morgan.
 4                  But such a use does not necessarily create a new function
 5                  or meaning that expands human thought; if this were so,
                    virtually all illustrative uses of photography would qualify
 6                  as transformative.41
 7   Indeed, since MRC, multiple courts have denied fair use motions for summary
 8
     judgment in similar cases involving Philpot.42 Furthermore, the Ninth Circuit has
 9
10   cautioned against automatically finding fair use where the alleged purpose is news
11   reporting, as is the claim in this instance.43
12
13         41
                Violent Hues, 922 F.3d at 264.
14         42
              See, e.g., Philpot v. MyArea Network, Inc., No. 8:20-cv-1239-VMC-TGW,
15   2021 U.S. Dist. LEXIS 119423, at *19, 2021 WL 2649236 (M.D. Fla. June 28,
     2021) (“While MyArea argues the photographs were transformed because they
16   were used for news and commentary, this argument is unpersuasive when taking
17   the evidence in the light most favorable to Philpot because the articles did not
     provide commentary or criticism of the photographs themselves.”); Philpot v. WOS,
18   Inc., No. 1:18-CV-339-RP, 2019 U.S. Dist. LEXIS 67978, at *13, 2019 WL
19   1767208 (W.D. Tex. April 22, 2019) (“When, as here, a work is reproduced exactly
     for the same purpose, the use is not transformative.”).
20         43
               Monge v. Maya Magazines, Inc., 688 F.3d 1164, 1173 (9th Cir. 2012)
21   (quoting Harper & Row, Publishers, Inc. v. Nation Enters., 471 U.S. 539, 557
22   (1985)) (“While the parties agree that the pictures at issue are newsworthy, we must
     nevertheless proceed cautiously because [t]he promise of copyright would be an
23   empty one if it could be avoided merely by dubbing the infringement a fair use
24   news report of the [work].”) (brackets in original) (internal quotations omitted); see
     also id. (“In other words, fair use has bounds even in news reporting, and no per se
25   ‘public interest’ exception exists. See, e.g., Murphy v. Millennium Radio Grp. LLC,
26   650 F.3d 295, 307 (3d Cir. 2011) (‘[N]ews reporting does not enjoy a blanket
     exemption from copyright. News organizations are not free to use any and all
27   copyrighted works without the permission of the creator simply because they wish
28   to report on the same events a work depicts.’)”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 11 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.689 Page 17 of 32



                    b. The Post-Examiner’s uses of the Ted Nugent Photo were
 1                     commercial rather than non-profit.
 2         The United States Supreme Court articulated that “the crux of the
 3
     profit/nonprofit distinction is not whether the sole motive of the use is monetary
 4
 5   gain but whether the user stands to profit from exploitation of the copyrighted
 6   material without paying the customary price.”44 A commercial use of a work
 7
     weighs against a finding of fair use.45 The Post-Examiner testified that it utilized
 8
 9   Google Ads, direct digital ads, sponsored content, and donations which supports a
10   commercial purpose.46 The Post-Examiner argues that its use of the Ted Nugent
11
     Photo should not be considered commercial because it is a news organization and
12
13   “it generated at most $2” in advertising revenue from its use of the Ted Nugent
14   Photo.47 However, The Post-Examiner cites no authority for the proposition that a
15
     commercially unsuccessful use weighs less in favor of fair use than a commercially
16
17   successful use. The amount of revenue generated from a use of a copyrighted work
18   is irrelevant—the fact that a party attempted to make money is sufficient in a fair
19
     use analysis.48
20
21
           44
                Harper & Row, 471 U.S. at 562.
22
           45
              See Monge, 688 F.3d at 1176 (quoting Sony Corp. of Am. v. Universal City
23   Studios, Inc., 464 U.S. 417, 451 (1984)) (“The Supreme Court has stated that ‘every
24   commercial use of copyrighted material is presumptively an unfair exploitation of
     the monopoly privilege that belongs to the owner of the copyright.’”).
25
           46
                See The Post Examiner Depo. at 33:19-34:2.
26         47
                Motion at 4.
27         48
              See Violent Hues, 922 F.3d at 265 (“Violent Hues’ website did not generate
28   direct revenue or run advertising. But Violent Hues is a limited liability company,
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 12 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.690 Page 18 of 32



           2.     The second factor weighs against fair use.
 1
           The second factor—the nature of the copyrighted work—evaluates whether
 2
 3   the work is creative versus purely factual.49 Tellingly, the Post-Examiner does not
 4
     address this factor in any way. Photographs generally receive “thick” copyright
 5
 6   protection because they involve several creative choices, even though they may

 7   document a factual event.50 Photography made with creative decisions, including
 8
     selecting the subject matter, angle of photography, exposure, composition, framing,
 9
10   location, and exact moment of creation is creative, rather than factual, and weighs

11
12   and it used the Photo on its website to promote a for-profit film festival. On their
     own, these facts tend to demonstrate commercial use.”); WOS, Inc., 2019 U.S. Dist.
13   LEXIS 67978, at *11 (“Although WOS downplays its uses as ‘nominally
14   commercial’ because the Chesney article brought in only $6.41, the question is
     whether WOS ‘st[ood] to profit from exploitation of the copyrighted material
15   without paying the customary price’—here, attribution—and not whether WOS
16   was especially successful at profiting from its exploitation.”).
17
           49
             See Stewart v. Abend, 495 U.S. 207, 237 (1990) (“‘[A] use is less likely to
     be deemed fair when the copyrighted work is a creative product.’ In general, fair
18   use is more likely to be found in factual works than in fictional works.”) (citation
19   omitted).
20
           50
               See Violent Hues, 922 F.3d at 266-67 (“When determining the thickness
     of a photograph’s copyright, a court weighs the ‘range of creative choices available
21   . . .’ As a basic matter, photographs . . . have long received thick copyright
22   protection. This is so even though photographs capture images of reality.”)
     (quoting Rentmeester v. Nike, Inc., 883 F.3d 1111, 1120-21 (9th Cir. 2018) and
23   Authors Guild v. Google, Inc., 804 F.3d 202, 220 (2d Cir. 2015)). See also Monge,
24   688 F.3d at 1177 (“Photos are generally viewed as creative, aesthetic expressions
     of a scene or image and have long been the subject of copyright. . . . Simply because
25   a photo documents an event does not turn a pictorial representation into a factual
26   recitation of the nature referenced in Harper & Row. Photos that we now regard as
     iconic often document an event—whether the flight of the Wright Brothers’
27   airplane, the sailor’s kiss in Times Square in V-J Day, the first landing on the moon,
28   or the fall of the Berlin Wall.”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 13 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.691 Page 19 of 32



     against a finding of fair use.51 Philpot created the Ted Nugent Photo by employing
 1
 2   each of these types of creative decisions.52 Accordingly, this factor conclusively
 3
     weighs against fair use.
 4
           3.       The third factor weighs against fair use.
 5
 6         Courts must inquire “not only about the quantity of the materials used, but

 7   about their quality and importance, too.”53 Once again, The Post-Examiner fails to
 8
     address this factor.    The defendant must take no more than is necessary to
 9
10   accomplish its purpose.54 The Supreme Court has held that copying the “heart” of

11   a work, e.g. its “most interesting and moving parts,” weighs against fair use even
12
     when only a small portion of a work is used.55 Where the defendant uses a portion
13
14   of photograph of a person, including the person’s face, courts have general found

15
16         51
              See Violent Hues, 922 F.3d at 267 (“In taking the photograph at issue here,
17   Brammer made many creative choices. . . . This creativity entitles the Photo to thick
     copyright protection. Although Brammer could not prevent others from taking
18   night-time photographs of Adams Morgan, he surely can assert his rights in his own
19   expression of that scene.”); Morris v. Young, 925 F. Supp. 2d 1078, 1086-87 (C.D.
     Cal. 2013) (“‘Works that are creative in nature, such as photographs that are meant
20   to be viewed by the public for informative and aesthetic purposes, are closer to the
21   core of intended copyright protection than are more fact-based works.’ . . .
     photography is, by nature, at least minimally creative. Morris states that he made
22   several creative decisions in taking the Subject Photograph, including ‘selecting the
23   subject matter, angle of photograph, exposure, composition, framing, location,’ and
     the exact moment of creation. The Court finds that the Subject Photograph is
24   creative in nature.”) (citations omitted).
25         52
                See Philpot Response Dec. at ¶ 5.
           53
26              Campbell, 510 U.S. at 587.
           54
27              Violent Hues, 922 F.3d at 267-68.
           55
28              See Harper & Row, 471 U.S. at 564-65.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 14 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.692 Page 20 of 32



     that they copied the “heart” of the copyrighted work.56 Here, The Post-Examiner
 1
 2   used the entirety of the Ted Nugent Photo. Additionally, there is no fair use where
 3
     the appropriator had no reason to use the specific work at issue to accomplish its
 4
 5   purpose.57 The Post-Examiner admitted that it had no particular reason to use the

 6   Ted Nugent Photo—it could have used any photograph of Ted Nugent to
 7
     accomplish its purpose.58 Accordingly, this factor weighs against fair use.
 8
           4.       The fourth factor weighs against fair use.
 9
10         The Post-Examiner argues the fourth factor weighs in favor of fair use

11   because there is no showing of any impact on any economic market for the Ted
12
     Nugent Photo. However, “[s]ince fair use is an affirmative defense, its proponent
13
14   would have difficulty carrying the burden of demonstrating fair use without

15   favorable evidence about relevant markets.”59       The Post-Examiner cites no
16
17
18         56
              See, e.g., Friedman v. Guetta, No. CV 10-00014 DDP (JCx), 2011 U.S.
19   Dist. LEXIS 66532, at *18, 2011 WL 3510890 (C.D. Cal. May 27, 2011) (“[T]he
     degree to which Defendant borrowed elements from Plaintiff’s Photograph was
20
     both quantitatively and qualitatively substantial. Defendant . . . used substantial
21   portions of that photograph, including the three individuals’ faces. . . . and the
     portion Defendant took was at the heart of the Photograph.”).
22
           57
               Andy Warhol Found. for the Visual Arts, Inc. v. Goldsmith, No. 19-2420-
23   cv, 2021 U.S. App. LEXIS 8806, at *39-40 (2d Cir. March 26, 2021) (“Nor can
24   Warhol’s appropriation of the Goldsmith Photograph be deemed reasonable in
     relation to his purpose. While Warhol presumably required a photograph of Prince
25
     to create the Prince Series, AWF proffers no reason why he required Goldsmith’s
26   photograph.”) (italics in original).
           58
27              See The Post-Examiner Depo. at 85:11-86:4.
           59
28              See Campbell, 510 U.S. at 590.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 15 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.693 Page 21 of 32



     evidence regarding market harm. Additionally, as noted above, it is too late for
 1
 2   Plaintiff to obtain evidence of market harm as discovery is closed. This prejudice
 3
     warrants denying Defendant’s summary judgment motion outright.
 4
 5         When evaluating the fourth factor—the effect of the use upon the potential

 6   market for or value of the copyrighted work—courts must consider “not only the
 7
     extent of market harm caused by the particular actions of the alleged infringer, but
 8
 9   also whether unrestricted and widespread conduct of the sort engaged in by the

10   defendant would result in a substantially adverse impact on the potential market for
11
     the original.”60 There is a presumption of cognizable market harm “when a
12
13   commercial use is not transformative but instead ‘amounts to mere duplication of

14   the entirety of an original.’”61 This presumption still applies when less than the
15
     entirety of a work is used for commercial purposes but the use “duplicate[s] the
16
17   heart of the work by copying [the work’s] most expressive features.” 62              As

18   explained above, The Post-Examiner’s use included the heart of the Ted Nugent
19
     Photo, and therefore the presumption of market harm applies.
20
21         In cases where the infringer puts the photo to the same use as the original,

22   courts routinely find that this factor weighs against a finding of fair use.63 The Post-
23
24
           60
                Id.
25
           61
                Violent Hues, 922 F.3d at 268 (quoting Campbell, 510 U.S. at 591).
26         62
                Violent Hues, 922 F.3d at 268.
27         63
               See BWP Media, 196 F. Supp. 3d at 410 (“[T]he relevant market for
28   Plaintiff’s images consists of the universe of celebrity news reporting outlets;
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 16 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.694 Page 22 of 32



     Examiner used the Ted Nugent Photo to identify Ted Nugent. Plaintiff markets the
 1
 2   Ted Nugent Photo for the same purpose.64
 3
           The Post-Examiner, by way of Media Research Center, contends that
 4
 5   Plaintiff uploads his photographs to Wikimedia free of charge, and therefore there

 6   cannot exist a presumption of market harm. That is false. Philpot offered the Ted
 7
     Nugent Photo under a Creative Commons 3.0 License, which requires attribution—
 8
 9   listing Philpot’s name and his website where he licenses his images for money—

10   which holds economic value just like advertising.65         The argument that an
11
     attribution requirement is synonymous with “free” was expressly rejected by the
12
13   Federal Circuit which recognized the economic benefit to attribution.66

14         As the Fourth Circuit held in Violent Hues, “The fair use affirmative defense
15
16
17   Plaintiff sustains its business by licensing photographs, such as the images at issue
     here, to third-party reporters who publish celebrity gossip stories. . . . Defendant
18
     used the photo in exactly the same manner as any celebrity news site would: To tell
19   a particular story about that particular celebrity.”).
           64
20              See Philpot Response Dec. at ¶¶ 4, 6.
           65
21             See Philpot Motion Dec. at ¶¶ 12-17; see also Jacobsen v. Katzer, 535 F.3d
     1373, 1379 (Fed. Cir. 2008) (“Traditionally, copyright owners sold their
22   copyrighted material in exchange for money. The lack of money changing hands
23   in open source licensing should not be presumed to mean that there is no economic
     consideration, however. There are substantial benefits, including economic
24   benefits, to the creation and distribution of copyrighted works under public licenses
25   . . . beyond traditional license royalties.”).
26
           66
               Jacobsen, 535 F.3d at 1382 (“The attribution . . . requirements directly
     serve to drive traffic to the open source incubation page and to inform downstream
27   users of the project, which is a significant economic goal of the copyright holder
28   that the law will enforce.”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 17 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.695 Page 23 of 32



     exists to advance copyright’s purpose of ‘promoting the Progress of Science and
 1
 2   useful Arts.’”67 There are “close to 100,000,000 works licensed under various
 3
     Creative Commons licenses”68—and these licenses certainly advance copyright’s
 4
 5   purpose of promoting the progress of the sciences and useful arts. However, if

 6   every unlicensed use of a Creative Commons work were considered fair use,
 7
     offering works under a Creative Commons license would be tantamount to
 8
 9   abdicating copyright altogether and involuntarily contributing works to the public

10   domain.
11
           There clearly is a market for the Philpot Photos. The Post-Examiner’s
12
13   actions certainly prove this fact as it chose to copy the Ted Nugent Photo out of

14   thousands of photos of Ted Nugent.        Additionally, several third parties have
15
     obtained a Creative Commons license to use the Ted Nugent Photo.69 Widespread
16
17   use of the Ted Nugent Photo without proper attribution or for a paid license would

18   impair the potential market for the Philpot Photos, as well as for any photographer
19
     who licenses photos under Creative Commons—no one would comply, or have
20
21   incentive to comply, with the attribution conditions.70

22
23         67
                Violent Hues, 922 F.3d at 262 (quoting U.S. Const. art. I, § 8, cl. 8).
24         68
                Jacobsen, 535 F.3d at 1378.
25         69
                See Philpot Response Dec. at ¶ 8, Ex. A.
26         70
             See Andy Warhol Found., 2021 U.S. App. LEXIS 8806, at *46-47 (“[W]e
27   must consider the impact on this market if the sort of copying in which Warhol
     engaged were to become widespread practice. That harm is also self-evident.
28   There currently exists a market to license photographs of musicians, such as the
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 18 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.696 Page 24 of 32



           5.       Weighing the factors together.
 1
           Weighing the factors together is easy because none of the factors weigh in
 2
 3   favor of fair use. Indeed, The Post-Examiner’s use was simply for a commercial
 4
     purpose to make its articles more visually interesting in an effort to bring in viewers
 5
 6   and bolster advertising revenue. The Fourth Circuit squarely held in Violent Hues

 7   that such use does not constitute fair use:
 8
                    Violent Hues did not comment on the Photo, promote the
 9                  Photo, “remix” the Photo, or otherwise engage with the
10                  Photo in a way that might stimulate new insights. What
                    Violent Hues did was publish a tourism guide for a
11                  commercial event and include the Photo to make the end
12                  product more visually interesting. Such a use would not
                    constitute fair use when done in print, and it does not
13                  constitute fair use on the Internet.71
14         D.       The Post-Examiner is Not Entitled to Summary Judgment on Its
                    Affirmative Defense of Statute of Limitations.
15
16         17 U.S.C. § 507(b) provides that “No civil action shall be maintained under

17   the provisions of this title unless it is commenced within three years after the claim
18
     accrued.” “Under the ‘discovery rule,’ a copyright infringement claim accrues—
19
20   and the statute of limitations begins to run—when a party discovers, or reasonably

21
22
23
     Goldsmith Photograph, to serve as the basis of a stylized derivative image;
24   permitting this use would effectively destroy that broader market, as, if artists
25   ‘could use such images for free, there would be little or no reason to pay for [them].’
     This, in turn, risks disincentivizing artists from producing new work by decreasing
26   its value – the precise evil against which copyright law is designed to guard.”)
27   (quoting Barcroft Media, 297 F. Supp. 3d at 355).
           71
28              Violent Hues, 922 F.3d at 269 (citation omitted).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 19 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.697 Page 25 of 32



     should have discovered, the alleged infringement.”72
 1
 2         Summary judgment on The Post-Examiner’s statute of limitations
 3
     affirmative defense should be denied for at least three reasons.     First, the
 4
 5   Declaration of Larry G. Philpot in Support of His Motion for Partial Summary

 6   Judgment73 evidences that, despite his reasonable diligence, Philpot did not
 7
     discover The Post-Examiner’s infringement until May 9, 2017 for the webpage
 8
 9   located at http://baltimorepostexaminer.com/ted-nugent-disgrace-gop/2014/02/24,

10   May 8, 2017 for the webpage located at http://lapostexaminer.com/ted-nugent-
11
     good-democrats/2014/02/25, and May 18, 2018 for the webpage located at
12
13   http://baltimorepostexaminer.com/wp-content/uploads/600px-Ted_Nugent_2013-

14   300x300.jpg.74 In fact, Philpot took a screenshot of The Post-Examiner webpage
15
     located at http://baltimorepostexaminer.com/ted-nugent-disgrace-gop/2014/02/24
16
17   on May 9, 2017.75 Philpot also took a screenshot of The Post-Examiner webpage

18   located at http://lapostexaminer.com/ted-nugent-good-democrats/2014/02/25 on
19
     May 9, 2017—a day after he discovered the infringement of his Ted Nugent Photo
20
21   at this URL.76 Finally, Philpot took a screenshot of The Post-Examiner webpage

22
           72
23            Media Rights Techs., Inc. v. Microsoft Corp., 922 F.3d 1014, 1022 (9th
     Cir. 2019) (citations omitted).
24         73
             See Plaintiff’s Memorandum of Points and Authorities in Support of His
25   Motion for Partial Summary Judgment, Doc. 41-1, July 12, 2021, Ex. 1.
           74
26              See Philpot Motion Dec. at ¶¶ 19-21.
           75
27              See id. at ¶ 27, Ex. H.
           76
28              See id. at ¶ 28, Ex. I.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 20 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.698 Page 26 of 32



     located        at       http://baltimorepostexaminer.com/wp-content/uploads/600px-
 1
 2   Ted_Nugent_2013-300x300.jpg on August 10, 2018, although he discovered the
 3
     infringement of his Ted Nugent Photo at this URL on May 18, 2018.77           Thus,
 4
 5   Philpot’s claim for copyright infringement accrued on May 8, 2017. Since Philpot

 6   filed his Original Complaint on May 8, 2020, the statute of limitations does not bar
 7
     Philpot’s claim.78
 8
 9         Second, The Post-Examiner has no evidence that Philpot discovered The

10   Post-Examiner’s infringements of his Ted Nugent Photo prior to May 9, 2017; May
11
     8, 2017; and May 18, 2018, or that with due diligence he should have discovered
12
13   the infringement prior to those dates. For example, The Post-Examiner has no

14   evidence that an image search for the Ted Nugent Photo would have yielded its
15
     infringing webpages prior to May 8, 2017. Philpot regularly conducted image
16
17   searches for the Ted Nugent Photo, and despite this diligence, he did not discover

18   The Post-Examiner’s infringements until May 2017.79 Accordingly, the only
19
     evidence about when Philpot should have discovered The Post-Examiner’s
20
21   infringements is that in using reasonable diligence, he could not have discovered

22   the infringements until he did in May 2017.
23
           Third, the fact that Philpot has evidence that The Post-Examiner displayed
24
25
           77
26              See id. at ¶ 29, Ex. J.
           78
27              See Philpot Response Dec. at ¶ 10.
           79
28              See id. at ¶ 9.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 21 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.699 Page 27 of 32



     the     Ted      Nugent       Photo       on      the     webpages        located      at
 1
 2   http://baltimorepostexaminer.com/ted-nugent-disgrace-gop/2014/02/24,
 3
     http://lapostexaminer.com/ted-nugent-good-democrats/2014/02/25,                      and
 4
 5   http://baltimorepostexaminer.com/wp-content/uploads/600px-Ted_Nugent_2013-

 6   300x300.jpg from May 9, 2017, May 8, 2017, and May 18, 2018 until at least
 7
     January 15, 2020, April 16, 2020, and January 30, 2020, respectively, means that
 8
 9   The Post-Examiner infringed Philpot’s copyright in the Ted Nugent Photo by

10   publicly displaying and distributing it on those dates. As the United States Court
11
     of Federal Claims recently observed, a copyright owner’s exclusive rights include
12
13   (1) the right of reproduction; (2) the right of public distribution; and (3) the right of

14   public display.80 In the Internet context, the right of reproduction is violated when
15
     a party uploads a copyrighted work to a website,81 the right of public distribution is
16
17   violated each time the subject webpage is transmitted to a user for viewing,82 and

18
19
           80
20            See APL Microscopic, LLC v. United States, 144 Fed. Cl. 489, 493 (2019).
     See also 17 U.S.C. § 106.
21
           81
             See id. at 495 (“Once NASA uploaded the Work to its server, a ‘copy’ was
22   made, which was ‘fixed’ in the server and capable of being ‘perceived, reproduced,
23   or otherwise communicated.’”).
24
           82
               See id. at 497-98 (“[T]he Court rejects the Government’s argument that a
     distribution occurs when a work is ‘made available’ for distribution, and instead
25   holds that infringement of the right of public distribution under § 106(3) requires
26   ‘actual dissemination of either copies or phonorecords.’ Although NASA did not
     infringe on APL’s right of distribution by uploading the Work to its server, the act
27   of transmitting the webpage—and the Work therein—to a user would infringe on
28   this right.”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 22 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.700 Page 28 of 32



     the right of public display is violated each time a copyrighted work is displayed on
 1
 2   a user’s computer.83 Additionally, the Ninth Circuit has recognized a “separate-
 3
     accrual rule:”
 4
 5                  In addition to the discovery rule, the “separate-accrual
                    rule” in copyright law provides that “when a defendant
 6                  commits successive violations [of the Copyright Act], the
 7                  statute of limitations runs separately from each violation.
                    Each time an infringing work is reproduced or distributed,
 8                  the infringer commits a new wrong. Each wrong gives rise
 9                  to a discrete ‘claim’ that ‘accrue[s]’ at the time the wrong
                    occurs.”84
10
     Thus, even if The Post-Examiner posted the Ted Nugent Photo prior to May 9,
11
12   2017, May 8, 2017, and May 18, 2018, respectively, the fact that The Post-
13   Examiner distributed the Ted Nugent Photo over the Internet to Philpot’s computer
14
     and displayed the Ted Nugent Photo on Philpot’s computer on May 9, 2017, May
15
16   8, 2017, May 18, 2018, January 15, 2020, April 16, 2020, and January 30, 2020,
17   means that each display constitutes an independent violation of Philpot’s copyright
18
     in the Ted Nugent Photo on that respective date. Plaintiff filed this lawsuit within
19
20   three years of each of those dates.
21
22         83
              See id. at 498 (“The Copyright Act unambiguously states that ‘[t]o display’
23   a work means to show a copy of it, either directly or by means of a film, slide,
     television image, or any other device or process . . . .” The definition’s usage of
24   the phrase ‘any other device or process’ clearly brings showing a copy of a work
25   through a computer within the statutory definition of ‘display.’ Thus, each
     unauthorized showing of a Work through a computer infringes on the owner’s right
26   of public display. Other courts that have considered this issue have reached similar
27   conclusions.”) (citing 17 U.S.C. § 101).
           84
28              Media Rights Techs., 922 F.3d at 1023.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 23 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.701 Page 29 of 32



           Defendant solely relies upon Minden Pictures, Inc. v. BuzzFeed, Inc., 309 F.
 1
 2   Supp. 3d 461 (S.D.N.Y. 2019) to support this affirmative defense, arguing that
 3
     because Philpot has filed other copyright infringement lawsuits, he should have
 4
 5   discovered Defendant’s infringements earlier. However, “courts in [the Ninth

 6   Circuit] regularly find that filing other copyright infringement lawsuits does not put
 7
     a party on more notice that an infringement has occurred.”85
 8
 9         And while the Court in BuzzFeed found that the claim for copyright

10   infringement in that case was barred due to statute of limitations despite the
11
     discovery rule, there are material differences between BuzzFeed and this instant
12
13   lawsuit. First, the plaintiff in BuzzFeed is a sophisticated licensing company—

14   Philpot, as opposed to Minden Pictures, is an individual who does not have any
15
     employees or specialized software for searching for infringements of his
16
17   copyrighted works.

18         Second, the plaintiff in BuzzFeed did not exercise any diligence to identify
19
     the infringement in that case.86 In contrast, here Plaintiff was diligent in his search
20
21
22         85
             Minden Pictures, Inc. v. The Excitant Grp., LLC, No. CV 20-08146 PA
23   (JPRx), 2020 U.S. Dist. LEXIS 247769, at *8 (C.D. Cal. Dec. 22, 2020) (citing
     Free Speech Systems, LLC v. Menzel, 390 F. Supp. 3d 1162, 1170 (N.D. Cal.
24   2019)).
25         86
              Minden Pictures, Inc. v. BuzzFeed, Inc., 309 F. Supp. 3d 461, 467
26   (S.D.N.Y. 2019) (“Some of BuzzFeed’s articles were posted as early as 2011, and
     Minden Pictures provides no explanation for its delayed filing of this lawsuit
27   beyond its allegation that it had no reason to discover the alleged infringement prior
28   to 2017.”).
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 24 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.702 Page 30 of 32



     for The Post-Examiner’s infringement of the Ted Nugent Photo. Philpot regularly
 1
 2   performed image searches for infringements of his Ted Nugent Photo, yet despite
 3
     that diligence he did not discover The Post-Examiner’s infringements until May 9,
 4
 5   2017; May 8, 2017; and May 18, 2018, respectively.87 As the Court noted in

 6   BuzzFeed, “The test is not whether a plaintiff could have learned of their injury;
 7
     rather, it is whether, with the application of reasonable diligence, they should have
 8
 9   known of their injury.”88 As the only evidence in this case regarding when Philpot

10   could have discovered the Post-Examiner’s infringements with the application of
11
     reasonable diligence indicates May 2017, summary judgment should be denied.
12
     IV.   CONCLUSION
13
14         Defendant’s Motion for Summary Judgment based on two unpled affirmative

15   defenses is a transparent last-ditch effort to save itself in this lawsuit. If Defendant
16
     really thought the affirmative defenses of fair use and the statute of limitations
17
18   barred Plaintiff’s claim, it would have and should have pled the defenses in its

19   Answer, or at the very least, before the close of discovery. Nevertheless, not only
20
     is there no evidence to support either defense, the only evidence in the record
21
22   conclusively negates both affirmative defenses. Accordingly, Defendant’s Motion

23   for Summary Judgment should be denied in its entirety.
24
25
26
           87
27              See Philpot Motion Dec. at ¶ 21.
           88
28              BuzzFeed, Inc., 309 F. Supp. 3d at 467.
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 25 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.703 Page 31 of 32



     Dated: August 2, 2021
 1
 2                                             KRISTENSEN LLP
 3
                                                /s/ John P. Kristensen
 4                                             John P. Kristensen (SBN 224132)
 5                                             Jesenia A. Martinez (SBN 316969)
                                               KRISTENSEN LLP
 6                                             12540 Beatrice Street, Suite 200
 7                                             Los Angeles, California 90066
                                               Telephone: 310-507-7924
 8                                             Facsimile: 310-507-7906
 9                                             john@kristensenlaw.com
                                               jesenia@kristensenlaw.com
10
11                                             ATTORNEYS FOR PLAINTIFF

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 26 –
Case 3:20-cv-00872-H-MSB Document 45 Filed 08/02/21 PageID.704 Page 32 of 32



                              CERTIFICATE OF SERVICE
 1
            I certify that on August 2, 2021, the foregoing document titled
 2
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
 3   FOR SUMMARY JUDGMENT was served via CM/ECF upon the following
     parties pursuant to Federal Rule of Civil Procedure 5:
 4
 5   Stephen M. Lobbin
 6   Austin J. Richardson
     SML Avvocati P.C.
 7   4640 Cass Street #90142
 8   San Diego, California 92019
     Tel: (949) 636-1391
 9   Email: sml@smlavvocati.com
10   Email: ajr@smlavvocati.com

11   Counsel for Defendant the Baltimore Post-Examiner
12   d/b/a The Los Angeles Post-Examiner

13
      Dated: August 2, 2021                       KRISTENSEN LLP
14
                                                  /s/ John P. Kristensen
15                                                John P. Kristensen
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                            – 27 –
